Exhibit 10.2

 

CONSULTING EMPLOYEE AGREEMENT

 

THIS CONSULTING EMPLOYEE AGREEMENT (this “Agreement”) is made and entered into
as of June 30, 2010 by and between Craig E. Paylor (“Consulting Employee”), and
Oshkosh Corporation, a Wisconsin corporation, together with its successors,
assigns and Affiliates (the “Company”) (the Company, together with Consulting
Employee, referred to as the “Parties”), as follows:

 

1.                                       Consulting Employee Services. 
Commencing on May 1, 2011 and for the Term of Consulting Employee’s engagement
under this Agreement, Consulting Employee agrees to perform such duties and
services for or on behalf of the Company or any of its affiliates as may be
reasonably requested of him by the Chairman and Chief Executive Officer and
President and Chief Operating Officer of the Company, relating to the Company
and its affiliates (the “Services”).  Consulting Employee shall devote his best
efforts and such time as is necessary to accomplish the Services requested of
him under this Agreement, provided, however, that Consulting Employee shall not
render services for more than a total of thirty (30) business days during the
Term of this engagement.

 

2.                                       Term.  The Term of Consulting
Employee’s engagement under this Agreement shall commence as of May 1, 2011, and
terminate on April 30, 2013.  The term may be renewed or extended only by the
written agreement of the Company and Consulting Employee.

 

3.                                       Compensation.  In exchange for
Consulting Employee providing Services to the Company and/or its affiliates
during the Term, and absent any material breach of this Agreement by Consulting
Employee, the Company agrees to pay Consulting Employee fees based on the
following schedule:

 

A.                                   For the period of May 1, 2011 through
April 30, 2012, at an annual rate of $300,000.00 (Three Hundred Thousand and
No/100 Dollars), less applicable local, state and federal tax withholding. 
Payment of said consulting fees shall be in accordance with the customary
accounts pay practices of the Company.

 

B.                                     For the period of May 1, 2012 through
April 30, 2013, at an annual rate of $225,000.00 (Two Hundred Twenty-Five
Thousand and No/100 Dollars), less applicable local, state and federal tax
withholding.   Payment of said consulting fees shall be in accordance with the
customary accounts pay practices of the Company.

 

C.                                     The Company shall promptly reimburse 
reasonable, documented travel and other out-of-pocket expenses incurred by
Consulting Employee in the performance of the Services.

 

4.                                       Relationship.  Both the Company and
Consulting Employee acknowledge and agree that Consulting Employee’s engagement
and performance of services for the Company shall be performed in a manner
consistent with generally-recognized facilities and methods of performance
utilized by independent contractors, including, without limitation, providing
his/her own place of work, office equipment, and any other tools or facilities
required to perform the duties of Consulting Employee.  Consulting Employee,
therefore, shall not have access to, or use

 

1

--------------------------------------------------------------------------------


 

of, Company office facilities, computer systems, communications systems
(including, without limitation, email, mobile phone, facsimile and other such
systems) and other such facilities and tools.  Employee further acknowledges and
agrees that, as a result of providing the Services, he has no right or
entitlement to, and shall make no claim for coverage, awards, service
credit(s) or other credit(s), or benefits which the Company makes available to
any of its regular employees (e.g., non-Consulting employees), under:

 

A.                                   Any medical, dental, vision or other health
care benefit under any plan offered by the Company to its employees;

 

B.                                     Any type or form of flexible spending
account used for any purpose;

 

C.                                     Any qualified or non-qualified retirement
or pension plan(s); or

 

D.                                    Any bonus plan, deferred compensation
plan, severance plan, employee stock ownership plan, vacation policy, sick leave
policy, travel insurance policy, death benefit plan or policy, workers
compensation benefit plan or policy, life insurance plan or policy, employee
assistance program, motor vehicle insurance plan or policy, general liability
insurance policy, coverage or plan, or any other fringe benefits, rights,
insurance, incentives, or benefit policy or plan applicable to regular common
law employees (e.g., non-Consulting Employees) of the Company.

 

Notwithstanding subsections A through D of this Section, Consulting Employee
shall continue to remain eligible for and receive any benefits to which he is
entitled as a result of his previous service as regular employee of the Company
and his retirement from the Company, as provided by the applicable Plan
Documents.

 

5.                                       Authority.  Consulting Employee  shall
not have any right or authority to bind the Company or any of its affiliates in
any manner, nor assume or create any obligation or responsibility, express or
implied, on behalf of or in the name of the Company or any of its affiliates,
and Consulting Employee shall not make any contrary representation to any third
party.

 

6.                                       Restrictive Covenants;
Confidentiality.  Consulting Employee agrees to abide by the Restrictive
Covenants and Confidentiality provisions set forth in the Confidentiality and
Loyalty Agreement between the parties, dated June 30, 2010 which is incorporated
herein by reference.  To the extent that the restrictive covenants contained in
the Confidentiality and Loyalty Agreement have expired as of the date of this
Agreement or will expire during the Term of this Agreement, the parties agree
that such restrictive covenants shall be binding on Consulting Employee until
the expiration of the Term of this Agreement or any subsequent extensions of
this Agreement.

 

7.                                       Return of Property; Cooperation in
Third-Party Disputes.    Consulting Employee shall deliver to the Company all
originals and copies of any Company writings, data, software, or equipment, if
any, that may be in his possession, by request of  the Company, at any time. 
During the Term, Consulting Employee shall cooperate with the Company, its
affiliates and each of their respective attorneys or other legal representatives
in connection with any claim, litigation, or legal proceeding which is now
pending or may hereafter be brought against the Company and/or any of its
affiliates, by any third party.  The Company shall promptly reimburse

 

2

--------------------------------------------------------------------------------


 

Consulting Employee for Consulting Employee’s reasonable, documented travel and
other out-of-pocket expenses that Consulting Employee may incur in performing
these obligations.

 

8.                                       Notice.  Any and all notice given
hereunder shall be in writing and shall be deemed to have been duly given when
deposited, postage paid, with a generally recognized overnight delivery service
or the U.S. Postal Service.   In each case notice will be sent :

 

If to the Company:

 

If to Consulting Employee:

 

 

 

Oshkosh Corporation

 

Mr. Craig E. Paylor

ATTN: General Counsel

 

 

2307 Oregon Street

 

 

Oshkosh, WI 54902

 

 

 

Any Party may change its address for notice purposes by duly giving notice to
the other Party pursuant to this Section 8.

 

9.                                       Entire Agreement; Amendment.  This
Agreement, and any other agreement specifically incorporated by reference
herein, represents the entire agreement and understanding between the Parties
regarding their consulting relationship, and this Agreement supersedes any
representations, negotiations, discussions or prior agreements between the
parties regarding the subject matter of this Agreement.  Any amendment of this
Agreement must be in writing signed by Consulting Employee and an authorized
representative of the Company.

 

10.                                 Governing Law; Waiver; Assignment.  This
Agreement shall be governed and construed under the laws of the State of
Wisconsin, without regard to its conflict of laws rules.  No waiver of any
breach of any term or provision of this Agreement shall be construed to be, nor
shall be, a waiver of any other breach of this Agreement.  Consulting Employee
may not assign any of his obligations or duties under this Agreement.

 

11.                                 Survival; Severability.  The rights and
obligations contained in this Agreement shall survive the expiration or
termination of this Agreement or of Consulting Employee’s consulting
relationship with the Company. The Parties understand and agree that if any
provision of this Agreement is adjudicated to be invalid or unenforceable, a
court of competent jurisdiction may reform such provision(s), and the remainder
of this Agreement shall remain fully enforceable.

 

IN WITNESS WHEREOF, this Agreement is entered into by the Parties hereto
effective as of the date first indicated above.

 

OSHKOSH COPORATION

 

CRAIG E. PAYLOR

 

 

 

By:

/s/ Charles L. Szews

 

/s/ Craig E. Paylor

 

 

 

Its: President and Chief Operating Officer

 

 

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

3

--------------------------------------------------------------------------------